366 N.E.2d 662 (1977)
Howard Keith HOWEY, Appellant,
v.
STATE of Indiana, Appellee
No. 1276S422.
Supreme Court of Indiana.
September 2, 1977.
*663 Edward L. Goebel, Jr., Indianapolis, for appellant.
Theodore L. Sendak, Atty. Gen., Jack R. O'Neill, Deputy Atty. Gen., Indianapolis, for appellee.
PIVARNIK, Judge.
Appellant Howey was convicted of the first degree murder of Ray Ratliff. At the conclusion of a jury trial in Marion Criminal Court, on June 21, 1976, appellant was sentenced to life imprisonment.
The sole issue presented is sufficiency of the evidence. The evidence indicates that appellant and the victim, along with two female companions, spent the evening of October 29, 1975, in the Frosty Top Tavern in Indianapolis. All four left the tavern early in the morning of October 30, and went to the victim's apartment. Shortly thereafter, the victim was bound and gagged by appellant and the two women. Appellant announced that he was going to kill the victim. Appellant and one of the women then set upon the victim with both a pocket knife and butcher knife, inflicting multiple wounds which resulted in death. After depositing suitcases containing a knife, a pair of trousers, and a pillowcase in a locker at the Greyhound Bus Station, appellant and the two women returned to the tavern. Upon returning to the bus station later, they were apprehended.
Appellant's argument is that premeditated malice was absent from the murder in question. Malice and intent may be inferred from the act of killing, where the evidence shows that defendant used a deadly weapon in such a way as likely to produce death. Chatman v. State, (1975) Ind., 334 N.E.2d 673, 680. Such is the evidence here, coupled with appellant's announced intention to kill the victim.
The judgment of the trial court is affirmed.
All Justices concur.